Case: 18-10736      Document: 00514884897         Page: 1    Date Filed: 03/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10736                           March 22, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IRINEO PONCE-RECENDIZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:17-CR-442-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Irineo Ponce-Recendiz pleaded guilty to illegal reentry after deportation
in violation of 8 U.S.C. § 1326, and he was sentenced to 57 months of
imprisonment and three years of supervised release.                He argues that the
district court’s statement that it was “going to impose a term of supervised
release on the defendant” stated a firm conclusion as to the sentence it would




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10736      Document: 00514884897      Page: 2    Date Filed: 03/22/2019


                                   No. 18-10736

impose before Ponce-Recendiz could address the court, rendering his allocution
a meaningless formality.
      Ponce-Recendiz’s failure to object to the alleged allocution error triggers
plain error review. See United States v. Reyna, 358 F.3d 344, 350 (5th Cir.
2004) (en banc). Ponce-Recendiz must show a forfeited error that is “clear or
obvious, rather than subject to reasonable dispute,” and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Before a district court imposes sentence, it must “address the defendant
personally in order to permit the defendant to speak or present any
information to mitigate the sentence.” FED. R. CRIM. P. 32(i)(4)(A)(ii). “[T]he
district court must communicate unequivocally that the defendant has a right
to allocute.” United States v. Chavez-Perez, 844 F.3d 540, 544 (5th Cir. 2016)
(internal quotation marks and citation omitted). The interaction among the
court, the defendant, and the prosecutor must show “clearly and convincingly
that the defendant knew he had a right to speak on any subject of his choosing
prior to the imposition of sentence.” United States v. Echegollen-Barrueta, 195
F.3d 786, 789 (5th Cir. 1999) (internal quotation marks and citation omitted).
      “Rule 32 does not prohibit courts from stating their mere intentions to
impose a particular sentence before giving defendants the opportunity to
speak.” United States v. Pittsinger, 874 F.3d 446, 452 (5th Cir. 2017). After
hearing from defense counsel, Ponce-Recendiz, and the Government, the
district court imposed the sentence, including supervised release for a term of
three years.    There is no indication in the record that the timing of the
defendant’s allocution rendered it meaningless for purposes of the district



                                          2
    Case: 18-10736    Document: 00514884897     Page: 3   Date Filed: 03/22/2019


                                 No. 18-10736

court’s ability to hear and consider what Ponce-Recendiz had to say.
See Pittsinger, 874 F.3d at 452. Because the district court did not make a
definitive and conclusive statement regarding the sentence to be imposed, and
because it directly invited Ponce-Recendiz to speak on any matter that he
wished before formally imposing the sentence, the district court did not commit
a clear or obvious error. See Pittsinger, 874 F.3d at 453-54.
      AFFIRMED.




                                       3